Citation Nr: 0614758	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-30 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from June 1970 to December 
1971.  This appeal arises from a February 2004 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied service connection for 
tinnitus and for bilateral sensorineural hearing loss. 


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
hearing loss and tinnitus, first shown many years after 
service, and his military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and the service incurrence of bilateral 
sensorineural hearing loss may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
VA must also request the claimant to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or provide the claimant with a medical opinion if 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a letter to the veteran in November 2003, the RO 
provided notice of what type of information and evidence 
was needed to substantiate his claim for service 
connection, but not with notice of what type of 
information and evidence was needed to establish a 
disability rating or effective date for the disability 
on appeal.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. at 394 (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   In that regard, 
as the Board concludes below that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

The November 2003 letter also described what records VA would 
obtain on the veteran's behalf and what evidence VA would 
assist the veteran in obtaining.  The RO requested that the 
veteran notify VA of any other evidence he would like to have 
considered and stated that he should provide the evidence 
requested as soon as possible.  The Board finds that this 
communication from the RO to the veteran satisfied the duty 
to notify the veteran under the VCAA.




B.	Duty to Assist

The RO requested medical records from the veteran and 
obtained the service medical records on his behalf.  The 
veteran was afforded a VA audiological examination, during 
which a medical opinion was obtained.  The veteran has not 
since disputed the adequacy of the VA examination or 
identified any outstanding records that would assist in the 
development of his claim.  The Board therefore finds that the 
RO has met its obligations with respect to the duty to assist 
the veteran under the VCAA.

II.  Analysis of Claim

The veteran had active service from June 1970 to December 
1971.  His DD Form 214 indicates that he served as a combat 
engineer.  The veteran states that his duty included 
detonating land mines.  The veteran contends that noise 
exposure from the detonations caused his hearing loss and 
tinnitus. 

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during service, or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2005).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected but provide an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).


In this case, service medical records do not support the 
veteran's assertion that he was exposed to noise during 
service or suffered any trauma to the ears.  the veteran had 
a pre-induction hearing evaluation in July 1969.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ


500
1000
2000
4000
RIGHT
-5
10
15
20
LEFT
10
15
15
15

In April 1971, he complained of right ear pain in April 1971.  
He was referred for an ear, nose and throat consultation 
during which he was diagnosed with an ear infection.  The 
veteran received medication to treat the condition.  
Thereafter, the veteran did not complain of or receive 
treatment for any other ear problems.    

That notwithstanding, under 38 U.S.C.A. § 1154, the Board 
accepts that the exposure occurred.  The duties the veteran 
undertook during service as a combat engineer likely would 
have exposed him to noise.  Therefore, the veteran's lay 
statements that such exposure injured his ears are consistent 
with the circumstances, conditions and hardships associated 
with his combat service.  The question thus remains wethehr 
any current hearing loss and/or tinnitus is related to the 
in-service noise exposure and resulting injury to the ears.     

Upon separation in December 1971, the veteran had a hearing 
test, during which the following results were obtained: 

HERTZ


500
1000
2000
4000
RIGHT
10
10
10
10
LEFT
10
10
10
10


The veteran's service hearing tests were within normal 
ranges, with no impairments noted.  

The veteran had a VA audiological evaluation in 2004.  Pure 
tone thresholds, in decibels, obtained during examination 
were as follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
15
35
65
70
65
LEFT
60
25
55
65
65

The examiner noted the veteran's complaint that he has 
experienced bilateral tinnitus since service.  The VA 
audiologist diagnosed tinnitus and moderate bilateral 
sensorineural hearing loss.  The VA examiner opined that 
hearing loss and tinnitus were less likely than not related 
to service.  The VA examiner reasoned that hearing loss and 
tinnitus were more likely caused by the veteran's post-
service occupational noise exposure as a heavy equipment 
operator.  While the veteran states that noise exposure 
during service caused his disability, his own assertions 
regarding the cause of his hearing impairment are not 
sufficient to form a nexus to service.  Evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In this case, the Board concludes that a preponderance of the 
evidence is against the claim for service connection.  
Audiometric examinations performed in service reflect normal 
hearing.  Hearing loss was not demonstrated during service, 
during the presumptive one year period following service or 
for many years after service.  There were no complaints of 
tinnitus until years after service.   A competent VA medical 
opinion found no connection to service.  Based on the 
foregoing, there is a preponderance of evidence against the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


